787 F.2d 594
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT YOUNG, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
84-3983
United States Court of Appeals, Sixth Circuit.
3/12/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  MERRITT and WELLFORD, Circuit Judges, and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 405(g), plaintiff seeks judicial review of a final decision of the Secretary denying his application for supplemental security income benefits.  Judgment was ultimately entered for the Secretary and plaintiff appeals.  The parties have briefed the issues.


3
Upon consideration, we find that the appeal should be dismissed.  The record of this cause clearly reveals that plaintiff failed to file objections to the adverse decision of the magistrate.  It is also manifest that plaintiff was advised that the failure to so file would result in the waiver of the right to further appellate review.  See Thomas v. Arn, 54 U.S.L.W. 4032 (U.S. Dec. 4, 1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


4
It appearing therefore that the appeal is frivolous and entirely without merit, Rule 9(d)(2), Rules of the Sixth Circuit,


5
It is ORDERED that the appeal be and it is hereby dismissed.